El Juez Asociado Señor Blanco Lugo
emitió la opinión del Tribunal.
Estos recursos, que han sido consolidados a los fines de su decisión, surgen al margen de diferencias de criterio de distintas salas del Tribunal Superior sobre el alcance e inter-pretación de los Arts. 20 y 66 de la vigente Ley de Servicio Público, Núm. 109 de 28 de junio de 1962, 27 L.P.R.A. secs. 1107 y 1277. Se iniciaron mediante pleitos presentados por cuatro usuarios de la Puerto Rico Telephone Co. con motivo de habérseles suspendido el servicio telefónico de que venían disfrutando. Rovira, Borrero y González se limi-taron- a alegar que la suspensión no obedeció a motivo jus-tificado; Emmanuelli, que la interrupción fue hecha bajo el pretexto de que no se encontraba al día en sus pagos men-suales cuando en efecto nada adeudaba.
No es necesario que consideremos la aplicación de la co-nocida doctrina del Derecho administrativo sobre “jurisdic-ción' primaria.” E.L.A. v. 12,974.78 Metros Cuadrados, 90 D.P.R. 506 (res. en 2 de junio de 1964) y casos allí citados; Medina v. Pons, 81 D.P.R. 1 (1959); Cooper, State Administrative Law, (1965) vol. 2, págs. 562-572; Jaffe, Judicial Control of Administrative Action (1965), págs. 121-*49141; Davis, Administrative Law Treatise (1958), vol. 3, § 19.01-19.09. El planteamiento de las partes se reduce a uno de interpretación estatutaria: la Compañía sostiene qué en virtud del Art. 20 la Comisión de Servicio Público tiene jurisdicción exclusiva para entender en casos como el pre-sente; los usuarios insisten en que el Art. 66 hace por sus propios términos coextensiva la jurisdicción a los tribuna-les y que se trata meramente de una elección de foro. En este sentido su posición parece admitir que en ausencia del Art. 66 la jurisdicción exclusiva correspondería a • la Comisión de Servicio Público.
Para una mejor comprensión de la cuestión envuelta transcribimos a continuación ambos preceptos:
“Artículo 20. — Determinación de Daños Causados.—
(a) Cuando la Comisión, luego de celebrada audiencia de-terminare que cualesquiera tarifa cobrada, acto realizado u omitido, o práctica puesta en vigor ha infringido cualquier orden, fuere injusta o irrazonable, estableciere diferencias o preferencias injustificadas o indebidas o que la tarifa cobrada excede la radicada, publicada y vigente a la fecha en que se prestó el servicio, podrá ordenar a la compañía de servicio público o porteador por contrato que pague al perjudicado, dentro del tiempo razonable que se especifique, el importe de los daños y perjuicios sufridos como resultado de la tarifa, acto, omisión o práctica injusta, irrazonable o ilegal. La orden que a ese efecto se expida contendrá conclusiones de hechos y la cuantía que ha de pagarse.
■(b) Si la compañía de servicio público o porteador por con-trato no cumpliere la antedicha orden para el pago de dinero dentro del tiempo que se fijare, la persona a cuyo favor se ordena se haga dicho pago, podrá radicar una acción judicial por su importe, y la misma se tramitará, cualquiera que fuere su cuantía, de acuerdo con la Regla 60 de Procedimiento Civil vigente. La orden dictada por la Comisión constituirá prueba prima facie de los hechos expuestos en ella y de que la cantidad-adjudicada se debe justamente al demandante en dicho pleito. *50La compañía de servicio público o porteador por contrato de-mandado no podrá levantar la defensa de que el servicio, como cuestión de hecho, fue prestado al demandante al precio conte-nido en su tarifa vigente al tiempo que se hizo y recibió el pago.
(c) No se otorgará indemnización alguna por la Comisión, a menos que la querella o petición se hubiere presentado ante ella dentro de los dos años contados desde la fecha en que surgió la causa de acción. El pleito para obligar al cumplimiento de una orden para que se efectúe dicho pago deberá entablarse dentro de un año desde la fecha de la orden.
(d) No se instituirá acción alguna por razón de los daños y perjuicios a que se refiere este artículo, hasta que la Comisión hubiere determinado que la tarifa, acto, u omisión de que se trate era injusto, irrazonable, o que establecía diferencias in-justas o preferencias indebidas o irrazonables, o en exceso de los precios contenidos en dichas tarifas, y tal acción se limitará a reclamar los daños y perjuicios que la Comisión hubiere adjudicado y ordenado.
(e) Como parte de los procedimientos la Comisión podrá ordenar a la querellada, que se abstenga de continuar cobrando la tarifa o realizando u omitiendo el acto o la práctica objeto de la querella y a tal efecto podrá exigir del querellante que haga en la Secretaría un depósito razonable en armonía con la cuantía que justifique los términos de la querella sujeta a la determinación posterior que luego haga en el caso la Comi-sión.
Artículo 66. — Responsabilidad por Daños y Perjuicios Cau-sados por Infracciones. — Cualquier compañía de servicio pú-blico o porteador por contrato que hiciere o fuere causa de que se cometiere cualquier acto, asunto o cosa prohibida o declarada ilegal por esta ley, o se negare a hacer, dejare de hacer u omitiere hacer cualquier acto, asunto o cosa a que esté obligado o que se requiere hacer por esta ley, será responsable a la persona perjudicada, de la cantidad total de daños o per-juicios sufridos por ésta por sus actos u omisiones. La respon-sabilidad de la compañía de servicio público o porteador por contrato por negligencia, según se establece por ley, no se con-siderará ni se interpretará en el sentido de quedar alterada o derogada por ninguna de las disposiciones de esta ley.”
*51Con variaciones insignificantes de estilo, estas disposicio-nes son una reproducción de los Arts. 28 y 100 de la anterior Ley de Servicio Público, Núm. 70 de 6 de diciembre de 1917 (Leyes, pág. 433), adoptada para implementar el Art. 38 de la Carta Orgánica Jones. Santiago v. Comisión de Servicio Público, 37 D.P.R. 500, 507-512 (1927).(1) A su vez, los Arts. 28 y 100 de la ley de 1917 son una traducción literal de la See. 5 del Art. V y la Sec. 40 del Art. VI de la Ley Núm. 854 de 26 de julio de 1913 del Estado de Pensilvania (Leyes, pág. 1374), que sirvió de modelo para la nuestra. Alers v. Tribunal Superior, 83 D.P.R. 701, 705 (1961).
Interpretando disposiciones similares, (2) la Corte Suprema de Pensilvania, se expresó en Borough of Lansdale v. Philadelphia Electric Co., 170 A.2d 565 (1961), en forma que no deja lugar a dudas:
“Aunque conservamos el derecho a revisar judicialmente las actuaciones de la PUC, ningún principio ha quedado más firmemente establecido en el derecho de Pensilvania que los tribunales no adjudicarán originalmente asuntos que están den-tro de la jurisdicción de la PUC. La jurisdicción inicial en asuntos que envuelvan relaciones entre las empresas de servicio público y el público usuario corresponde a la PUC — no a los tribunales. Así ha sido resuelto en casos que envolvían tarifas, ‘prestación de servicios, reglamentación de servicio, extensión y *52ampliación, peligros a la seguridad pública por la utilización de los servicios públicos, instalación de facilidades, localización de facilidades . . . (Énfasis nuestro.)
En el caso más reciente que hemos podido encontrar, Einhorn v. Philadelphia Electric Company, 190 A.2d 569 (Pa. 1963), tratábase de un procedimiento iniciado para la toma de deposiciones a los fines de la iniciación de una ac-ción para que revirtieran al Estado ciertos fondos recibidos por una empresa de servicio público para la instalación dé unas líneas eléctricas subterráneas. La compañía invocó la cuestión jurisdiccional. Al resolver el planteamiento en forma favorable a la empresa, díjose, a la pág. 571:
“Tanto la Ley de Servicio Público como las decisiones de este' Tribunal, con claridad meridiana, requieren que las cues-tiones que se refieran a cargos excesivos se ventilen en primera instancia exclusivamente por la Comisión. En ausencia de tal determinación no hay bienes susceptibles de revertir al es-tado . . . .” (Énfasis nuestro.)
Véanse además, Borough of Midland v. Steubenville, E.L. & B.V.T. Co., 150 A. 300, 302-303 (Pa. 1930), y York Water Co. v. City of York, 95 A. 396 (Pa. 1915).
Irrespectivamente de que esta interpretación del estatuto de donde se tomó el nuestro tiene fuerza persuasiva, una lectura de ambas disposiciones sostiene la conclusión de que el Art. 66 contiene más bien una reserva para los casos no cubiertos por el Art. 20. Es significativo que este último forme parte del Capítulo III de la ley que trata de los “Poderes y Deberes de la Comisión”, mientras que el primero figura en el Capítulo V que comprende las disposiciones sobre “Práctica y Procedimiento ante la Comisión; Revisión Judicial.” En su aspecto general, puede decirse que el Art. 66 es una reafirmación de la responsabilidad que por negligencia extracontractual se impone a todas las personas, *53incluyendo las empresas de servicio público, en virtud de las disposiciones generales del Código Civil y por otras respon-sabilidades impuestas por la ley que no tiene relación directa con el servicio público que prestan las empresas; y que el Art. 20, concebido en términos tan amplios, cubre las rela-ciones entre la empresa de servicio público y el consumidor, así comb las reclamaciones que de ellas dimanan. (3) Así, por *54ejemplo, una reclamación por daños ocasionados por un ve-hículo de la compañía telefónica, se ventila ante los tribunales conforme al Art. 66; una reclamación de un usuario por los *55daños causados por la interrupción del servicio, ante la Co-misión de Servicio Público, conforme al Art. 20. (4)
Si ello fuere necesario consideraciones prácticas nos con-ducirían a preferir la conclusión a que hemos llegado reco-nociendo que estas reclamaciones relacionadas con el servicio que prestan las compañías de servicio público deben venti-larse en primera instancia ante el organismo que las regla-menta. Otra solución conllevaría congestionar aún más nues-tros tribunales de instancia. (5) Naturalmente si la situación *56de ley presente, según queda aclarada por nuestra decisión de hoy, no fuese suficiente para proteger a los usuarios que sufran daños debido al incumplimiento o temeridad de la compañía del teléfono, es de esperarse que la Asamblea Legislativa considerará de nuevo el asunto y hará las en-miendas que estima necesarias.

Por lo anteriormente expuesto resolvemos que las quere-llas de los usuarios relacionadas con el servicio telefónico deben ventilarse originalmente ante la Comisión de Servicio Público.


Se dictará sentencia de conformidad.

El Juez Asociado Señor Santana Becerra disintió.
—O—

 Antes de 1917, la reglamentación de las compañías de servicio público correspondía al Consejo Ejecutivo, según la Ley de 12 de marzo de 1908 (Leyes, pág. 61). Salvo la Sec. 10, ninguna otra disposición nos ofrece luz sobre el asunto que consideramos. Dicha sección proveía un procedimiento sencillo para la presentación de “quejas” por “cualquier acto realizado u omitido por una corporación de servicio público, infrin-giendo, o que se presuma infrinja, ya un precepto legal, ya los términos y condiciones de su franquicia o concesión, o ya cualquier orden o regla-mento dictado por el Consejo Ejecutivo”, y autorizaba al Consejo a ex-pedir la orden u órdenes que a su juicio las circunstancias exigieran.


66 P.S. §§ 1153 y 1500 (Purdon’s, Penna. Statutes Annotated), que sustituyeron las Secs. 5 y 40 de los Arts. V y VI de la Ley de Servicio Público de 1913.


En 10 de septiembre de 1965 la Comisión de Servicio Público (Informe Anual, 1965-66, pág. 15) adoptó un reglamento sobre escala de tarifas y disposiciones generales aplicables a los servicios suminis-trados por la Puerto Rico Telephone. La disposición general Núm. 7 regula ampliamente la suspensión y reconexión del servicio. Dice así:
“A. Falta de Pago de Facturas
“1. Toda Clase, Tipo y Grado de Servicio Local y de Larga Distancia
“En caso de falta de pago por un suscriptor de cualquier deuda vencida por servicio local, de larga distancia o cualquier otro servicio suministrado por la Compañía, ésta podrá:
“a. Suspender parcial o totalmente el servicio a dicho suscriptor después de notificarle por escrito de su atraso en el pago y la intención de suspender dicho servicio o servicios. El suscriptor no tendrá derecho a ajuste alguno en los cargos de la renta por el período que cubra dicha suspensión.
“b. Desconectar cualquier o todo servicio y retirar cualesquiera de los equipos de la Compañía de cualesquiera de los locales del suscriptor después de transcurridos diez días de haberse suspendido el servicio por falta de pago.
“2. Servicio Anterior
“La Compañía se reserva el derecho de rehusar servicio a cual-quier persona que tenga deuda pendiente con la Compañía por servicios prestados previamente por la Compañía a dicha persona. En el caso de estar la Compañía suministrando servicio a cualquier persona y posterior-mente se descubra que dicha persona está en deuda con la Compañía por servicios suministrados previamente, la Compañía tendrá el derecho de retirar por falta de pago el servicio suministrado a menos que sea pagada dentro de los diez días de la fecha de presentación de la factura corres-pondiente por la Compañía. El hecho de que la Compañía suministre servicio a cualquier persona deudora por servicios previos no se consi-derará como renuncia por la Compañía a derecho alguno.
“B. Facilidades, Utensilios o Aparatos Inseguros o Prohibidos
“C. Fraude
*54“D. Incumplimiento
“La Compañía tendrá el derecho de suspender el servicio telefónico a un suscriptor por incumplimiento de cualesquiera de estos reglamentos, si después de notificación escrita de por lo menos diez días, no ha accedido al cumplimiento requerido.
“E. Solicitud del Suscriptor de Suspensión o Desconexión Temporera
“F. Reconexión — Cargo por Reconexión

“G. Lenguaje Abusivo por Suscriptor es

“La Compañía podrá suspender el servicio telefónico de cualquier suscriptor que use lenguaje abusivo o profano, o simule ser otra persona con intención de defraudar, a través de cualquier línea, conectada al sis-tema de la Compañía, después de haber sido advertido del hecho.
“H. Desconexión Temporera o Permanente del Servicio
“Cuando la Compañía tiene el derecho de desconectar temporera o permanentemente el servicio como se establece en estos reglamentos, puede hacerlo a su opción.
“I. Uso Ilegal
“La Compañía desconectará el servicio por uso ilegal.
“J. Abandono del Servicio
“La Compañía tendrá el derecho a suspender el servicio y retirar el equipo cuando el suscriptor abandone el local en el cual esté instalado el equipo.
“K. Accesorios Foráneos
“El abonado no podrá ni permitirá a otros adherir, instalar o co-nectar directamente o por inducción a alambres o equipos propiedad de la Compañía cualquier instrumento, aparato o mecanismo de clase alguna que no sea suministrado e instalado por la Compañía. La Compañía tendrá el derecho de suspender el servicio de un suscriptor por incumpli-miento de este reglamento si, después de notificación escrita de por lo menos diez días, no ha accedido al cumplimiento requerido.”
Por el interés que pueda tener copiamos el apartado VI de la dis-posición general Núm. 5 que establece el procedimiento en relación con las cuentas objetadas.
“VI. Procedimiento en relación con cuentas objetadas
“En el caso de cuentas objetadas, para evitar que se descontinúe el servicio por falta de pago, el abonado deberá dentro de diez días después de haberle sido rendida la factura, pagar la cantidad no objetada y notificar a la Compañía cuáles son los cargos que objeta y la razón para ello. Dentro de treinta días de recibida la notificación la Compañía deberá investigar los hechos y notificar al abonado los resultados de la *55investigación. Si la Compañía y el abonado no pueden resolver la contro-versia entre ellos el abonado deberá, dentro de quince días a partir de la notificación final por la Compañía, pagar la cantidad bajo protesta o depositar dicha cantidad simultáneamente con la radicación de su querella en la Comisión de Servicio Público, hasta que la Comisión resuelva el caso. De lo contrario, la Compañía podrá suspender el servicio por falta de pago de dicha cantidad.
“Sin embargo, la Comisión en cualquier caso que a su juicio lo justifique, por la naturaleza de las alegaciones contenidas en la querella, podrá relevar al querellante del depósito en esta agencia de parte o la totalidad de la suma objeto de protesta y la Compañía no suspenderá el servicio telefónico al usuario hasta que oportunamente se resuelva el caso en sus méritos.”


La Asamblea Legislativa incorporó disposiciones casi idénticas a los Arts. 20 y 66 al aprobar la “Ley Reglamentando la Industria Azuca-rera de Puerto Rico”, Núm. 221 de 12 de mayo de 1942 (Leyes, pág. 1177), véanse los Arts. 27 y 61, señalando así que hay un ámbito particular para cada una de ellas. Dudamos mucho que la intención legislativa hu-biese sido entonces que las múltiples controversias que surgían en la industria azucarera se ventilaran ante los tribunales de justicia.


De los informes anuales de la Comisión de Servicio Público se desprende que el mayor número de quejas que se reciben por dicho orga-nismo se refieren al servicio telefónico.

Año Total de Quejas Quejas contra Cía. telefónica

1966-67 1,053 603
1965-66 1,090 781
1964-65 1,308 990
En ambos informes se indica que la mayor parte de las quejas se basan en la suspensión del servicio por parte de la empresa, y que le siguen en orden las relacionadas con llamadas adicionales que el usuario objeta.
Para dar una idea de los distintos motivos de queja de los usuarios acudimos al desglose que para fines .estadísticos prepara la Comisión. En *56adición a los ya indicados, se relacionan con traslados de teléfonos, defi-ciencias en el servicio, solicitudes no atendidas, cargos indebidos, cambios de servicio, cambios de tarifa y cargos por el servicio de larga distancia.